     Case 2:21-cv-01500-CBM-E Document 23 Filed 09/03/21 Page 1 of 3 Page ID #:76



 1 Michael J. Jaurigue (SBN 208123)
     Liana M. Khachatourians (SBN 337126)
 2 JAURIGUE LAW GROUP

 3 300 West Glenoaks Boulevard, Suite 300
     Glendale, California 91202
 4 Telephone: 818.630.7280

 5 Facsimile: 888.879.1697
     michael@jlglawyers.com
 6 liana@jlglawyers.com

 7 service@jlglawyers.com

 8 Attorneys for Plaintiff RODNEY MOJARRO

 9
     Celia C. Falzone
10 AKERMAN LLP

11 50 N. Laura Street Suite 3100
   Jacksonville, FL 32202
12
   Telephone: 904-798-3730
13 Fax: 904-798-3730
   Celia.falzone@akerman.com
14

15 Marc J. Gottlieb
   AKERMAN LLP
16
   201 East Las Olas Boulevard Suite 1800
17 Fort Lauderdale, FL 33301
   Telephone: 954-463-222
18
   Fax: 954-463-2700
19 Marc.gottlieb@akerman.com

20
     Parisa Jassim
21   AKERMAN LLP
     601 West Fifth Street Suite 300
22
     Los Angeles, CA 90071
23   Telephone: 213-688-9500
     Fax: 213-627-6342
24
     Parisa.jassim@akerman.com
25
     Attorneys for Defendant NEWREZ LLC
26

27

28

                                                  1
                                  ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-01500-CBM-E Document 23 Filed 09/03/21 Page 2 of 3 Page ID #:77



 1

 2                              UNITED STATES DISTRICT COURT

 3
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

 4
     RODNEY MOJARRO, on behalf of                 Case No. 2:21-cv-01500-CBM-Ex
 5
     himself and all others similarly situated,
 6                                                The Hon. Consuelo B. Marshall
                  Plaintiffs,
 7                                                ORDER FOR DISMISSAL WITH
                                                  PREJUDICE [JS-6]
 8 v.

 9
   NEWREZ LLC, a Delaware limited
10 liability company d/b/a SHELLPOINT
   MORTGAGE SERVICING; and DOES 1
11
   through 50,
12
                  Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
                                 ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-01500-CBM-E Document 23 Filed 09/03/21 Page 3 of 3 Page ID #:78



 1                                             ORDER

 2
           Pursuant to the parties’ stipulation, it is ORDERED that Plaintiff Rodney Mojarro’s
 3
     claims are hereby DISMISSED WITH PREJUDICE, and that Plaintiff and Defendant shall
 4
     bear their own respective costs and attorney’s fees.
 5

 6

 7
     Dated: SEPTEMBER 3, 2021                     ________________________________
 8                                                The Honorable Consuelo B. Marshall
 9                                                United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
                                 ORDER FOR DISMISSAL WITH PREJUDICE
